This is a claim of Myrtle Ralston for services as nurse to Robert B. Ralston, a private soldier of Company A, 4th Inf. Regiment, National Guard of Illinois, during his last illness in the months of August, September, October, Nevember and December, 1918. It appears that the Board of Medical officers appointed by the Commander-in-Chief under section 11, article 16 of the Military. Naval Code of the Statutes of Illinois, has investigated the circumstances in this case and recommended payment to the claimant the sum of four hundred and twenty-five dollars ($425.00), which claim has been referred to this Court by the Adjutant General in accordance with the Statute above cited. Upon careful consideration of the evidence in this case the Court is of the opinion that the claimant is entitled'to compensation and that the sum of four hundred and twenty-five dollars ($425.00) is a reasonable amount to be awarded to the claimant. No objection or defense being interposed on behalf of the State, the horn orable Attorney General having admitted liability of the State to the claimant herein, we accordingly award to the claimant the sum of four hundred and twenty-five dollars ($425.00).